IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
JUSTIN CRODERO MILLAN,

              Petitioner,

v.                                                     Case No. 5D18-0569

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed April 20, 2018

Petition for Belated Appeal
A Case of Original Jurisdiction.

Kenneth C. Gallagher, Orlando, for
Petitioner.

No Appearance for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the June 6, 2017 order

denying Petitioner’s motion for post-conviction relief, filed in Case No. 2012-CF-1984-O

in the Ninth Judicial Circuit Court in and for Orange County, Florida. See Fla. R. App.

P. 9.141(c)(6)(D).

       PETITION GRANTED.


EVANDER, LAMBERT and EDWARDS, JJ., concur.